Citation Nr: 1826326	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 2008 to September 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and an August 2010 rating decisions by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical evidence in the record is inadequate to decide the issues; further development is needed.

Regarding service connection for bilateral hearing loss, it is not in dispute that by virtue of his military occupation the Veteran was exposed excessive levels of noise in service.  Such has been conceded by VA, as noted with the grant of service connection for tinnitus (notably, he participated in a hearing conservation program in service).  Significantly, sensorineural hearing loss (SNHL) is a chronic disability for which service connection may be established by manifestation to a compensable degree in the first postservice year or by continuity.  Hearing loss disability is established by audiometry in accordance with 38 C.F.R. § 4.85 (see 38 C.F.R. § 3.385).  Service connection has been denied essentially on the basis that such disability is not shown.  The Veteran present at a VA audiology clinic in the first postservice year where a mild hearing loss was diagnosed, and hearings aids were prescribed.  Also in the first postservice year (April 2010) he was afforded an audiological evaluation by a private provider on behalf of VA.  Hearing loss disability was shown both by the certified puretone threshold testing and by speech discrimination testing.  The diagnoses were bilateral SNHL with a functional overlay and tinnitus.  The provider opined that the tinnitus was related to combat noise trauma in service (and service connection for tinnitus was granted); she opined that the hearing loss was less likely related to service because hearing decrease in service was not shown.  On July 2011 private examination on behalf of VA hearing loss disability was again shown both by puretone threshold testing and by speech audiometry. It was noted that the Veteran's response to audiometry was "very reliable [emphasis added]".  Ultimately, however, the consulting physician found the Veteran's hearing to be normal, indicating that there is a large functional component to response in the audiogram (and that the Veteran's "reliability in the audiogram is very poor".  There was no explanation for the widely disparate conclusions based on the same audiometry.  Service connection has been denied based on a finding that optoacoustic nerve testing which is considered to be more reliable did not find a hearing loss disability.  Notably, governing regulations do not provide for optoacoustic nerve testing as an alternate means for identifying a hearing loss disability [it may be a basis for determining whether audiometric testing was valid or invalid; no provider has stated outright that all postservice audiometry was invalid]. 

Regarding hypertension, the claim has been denied on the basis that such disease pre-existed the Veteran's service and was not aggravated by service.  The record shows that a history of hypertension was noted prior to service and on service entrance examination (and hypertension was diagnosed in the course of processing for entrance on active duty, 2 days after the Veteran's entry on active duty).  Accordingly, the disease is shown to have been noted on service entry.  However, increase in severity of the hypertension during service is not shown.  The Veteran has presented an alternate theory of entitlement, i.e., that his pre-existing hypertension has been aggravated by his service connected PTSD (which is rated 70%).  He has not been afforded a VA examination in connection with this claim.  As he is shown to have hypertension and service connected PTSD, an examination is necessary.  Notably, all records of postservice treatment he may have received for hypertension are pertinent evidence, and must be secure.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for hypertension postservice (records of which are not already in his claims file, and to provide the authorizations necessary for VA to secure such records from any private providers identified).  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  If a private provider identified does not respond to a request for records the Veteran has authorized VA to secure, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should arrange for the Veteran to be examined by an audiologist or otologist to conclusively determine whether or not the Veteran has a hearing loss disability; if so, its etiology; and to reconcile the apparently conflicting evidence currently of record in this matter.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all diagnostic testing (to specifically include testing in compliance with 38 C.F.R. §§ 4.85. 4.86) considered necessary to resolve any pertinent questions must be conducted.  Based on review of the record and examination of the Veteran (and acknowledging the Veteran was exposed to excessive levels of noise in service), the consulting provider should:

(a)  Report the results of official audiometry (and the diagnosis, if any, they support).  If findings are deemed invalid (and valid responses cannot be obtained), explain why that is so (inconsistency in response-identifying which, inconsistency with other diagnostic studies; malingering/compensation-driven responses, etc.).  

(b)  Comment on the validity of all previous postservice audiometry of record (and specifically the puretone and speech recognition testing in April 2010 and July 2011)).  Is there anything in the findings reported that facially establishes the findings to be invalid? 

(c)  Identify the likely etiology for any current hearing loss disability found.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's active duty service/?  If a current hearing loss disability is determined to be unrelated to service, identify the etiology considered more likely, and explain why that is so (citing to supporting factual data).

Please include rationale with all opinions (acknowledging the lay statements submitted in support of the claim).

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his HTN, and specifically whether or not it has been aggravated by his service-connected PTSD, as alleged).  Based on examination of the Veteran and review of his record, the physician should offer an opinion regarding whether or not the Veteran's hypertension has been aggravated (increased in severity beyond any natural progression) by his service-connected PTSD.  Please cite to the clinical findings (or lack thereof) that support the conclusion.  

4.  The AOJ should then review the record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

